In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 12‐3359

CAROL BATES,
                                                  Plaintiff‐Appellant,

                                  v.


CAROLYN W. COLVIN, ACTING COM‐
MISSIONER OF SOCIAL SECURITY,
                                                 Defendant‐Appellee.

         Appeal from the United States District Court for the 
          Northern District of Indiana, Hammond Division.
            No. 12:11‐cv‐00361— William C. Lee, Judge. 


  ARGUED SEPTEMBER 26, 2013 — DECIDED DECEMBER 2, 2013


   Before POSNER, MANION, and KANNE, Circuit Judges.
    KANNE,  Circuit  Judge.  Carol  Bates  has  suffered  from
radiating  neck  pain  since  2004,  when  a  truck  struck  her  car
from  behind.  In  the  intervening years, she has continued to
care for her six adopted children, and dealt with the loss of her
fiancé and mother. These physical and personal stresses have
taken  their  toll,  leading  Bates  to  seek  psychological  and
psychiatric treatment.
2                                                       No. 12‐3359

    Because  of  her  mental  and  physical  impairments,  Bates
sought Supplemental Security Income (“SSI”). After her initial
application was denied, Bates requested a hearing before an
Administrative Law Judge. The ALJ denied her application,
and  the  district  court  affirmed.  Because  we  find  the  ALJ
improperly discounted the opinion of Bates’s treating psychia‐
trist and improperly evaluated Bates’s testimony concerning
her mental health, we reverse the decision of the district court
and remand for rehearing. 
                           I. BACKGROUND
    The  proceedings  underlying  this  appeal  began  in  April
2007, when Bates submitted her initial SSI application. During
the intervening six years, she has worked her way through the
application and appeals process, which eventually brought her
before this court.
    A. Bates’s Initial Application
    In her initial application, Bates detailed the pain that had
plagued  her  since  the  2004  car  accident.  She  stated  that  her
herniated disc, spine problems, and arthritis left her in constant
pain. At that time, she had not seen a doctor for emotional or
mental problems that would have affected her ability to work.
In  an  accompanying  questionnaire,  she  explained  that  she
could prepare a very simple meal, but that she did so rarely
and that when she did her sons would open jars for her and
she would rip packages open with her teeth. She further stated
that while she could dress herself, she would often have her
son tie her shoes. And she did not carry trash or grocery bags,
or  laundry  baskets,  because  of  pain  in  her  arms.  Her  six
adopted children would help her with household chores. Bates
No. 12‐3359                                                       3

did not include any information about mental or psychological
limitations.
    Bates also underwent a consultative examination as part of
the  application  process  in  August  2007.  The  examining
physician, Dr. Stanley Rabinowitz, described Bates as “basi‐
cally  at  home”  because  she  had  been  told  not  to  drive  and
could no longer play golf or tennis. He reported that Bates said
she lifted nothing heavier than two or three pounds, that she
occasionally  cooked,  and  that  her  daughter  helped  with
shopping and cleaning. Dr. Rabinowitz also noted that Bates
could walk “perhaps a mile” in the morning and again in the
evening and tried to do so for physical activity. Upon examina‐
tion,  he  found  no  evidence  of  joint  inflammation  or
paravertebral  muscle  spasm  and  described  Bates’s  range  of
motion as within normal limits. Bates had no trouble getting on
and off the examining table and could squat with moderate
difficulty.
    A consultative physician, Dr. Frank Jimenez, then reviewed
Bates’s medical records and filled out a Residual Functional
Capacity  (“RFC”)  assessment  form.  He  did  not  personally
examine  Bates.  After  reviewing  the  records,  he  opined  that
Bates could occasionally lift and/or carry twenty pounds, and
could stand or sit for six hours each in an eight‐hour work day.
He  acknowledged  that  straightening  of  her  cervical  spine
suggested muscle spasm, but found only one postural limita‐
tion:  she  could  only  occasionally  climb  ladders,  ropes,  or
scaffolds.
4                                                             No. 12‐3359

    B. Bates’s Medical Records
     Bates’s submitted records stretch from 2004, when the pain
in her neck began, to late 2009.1 Although her first MRI found
multiple levels of disc protrusion, it found no flattening of the
cervical cord or significant spinal stenosis. A second MRI in
February 2006 demonstrated that her condition had worsened;
at  this  time,  she  had  disc  herniation  and  borderline  central
canal  stenosis.  Her  then‐primary  care  physician,  Dr.  Debra
Killingsworth,  diagnosed  her  with  cervical  radiculopathy,  a
condition  that  refers  to  diseased  nerve  roots  in  the  neck.
Radiculopathy, Dorland’s Illustrated Medical Dictionary (32d ed.
2012). At several times, Bates reported having pain that was a
ten on a scale from one to ten. Dr. Killingsworth referred her to
a  pain  management  clinic  where  she  received  a  cervical
epidural shot that helped with the pain for about nine days.
Additional  shots  were  abandoned  because  Bates  had  some
paralysis on her right side after the shot. In 2007, Bates began
using a TENS unit.2 This provided some relief, although Bates
continued to complain about her chronic pain. Over the next
two years, she visited Dr. Katrina Cordero, her new primary
care  physician,  a  number  of  times  for  pain  treatment.  In
December  2008,  Dr.  Cordero  noted  that  Bates’s  pain  was
relatively  well‐controlled,  but  the  pain  returned  in  earnest



1
   Bates’s initial application was filed in 2007; she supplemented the record
prior to her April 2010 hearing before the ALJ with medical records that
extended to December 2009.

2
   TENS stands for “transcutaneous electrical nerve stimulation.” A TENS
unit provides nerve stimulation intended to reduce pain. 
No. 12‐3359                                                       5

throughout 2009. At times, Bates said the pain radiated all the
way down to her ankles.
   Bates’s medical records also reference a right volar wrist
ganglion,  which  she  first  sought  treatment  for  in  2008.  Al‐
though  surgery  was  recommended,  she  never  followed
through.
   During the time period covered by the records, Bates also
suffered  several  significant  personal  losses.  Her  fiancé  and
mother died in 2006 and 2009, respectively. After both losses,
Bates’s primary care physicians noted that she was depressed
and recommended that she seek therapy. Both times, she did.
After  her  mother’s  death,  she  also  saw  a  psychiatrist,  Dr.
Christopher Shahzaad, who began working with Bates on her
anger. Over the course of four months, Dr. Shahzaad saw Bates
four times, eventually diagnosing her with Bipolar Type 2 in
December 2009. At this time, the medication appeared to be
helping: both Dr. Shahzaad and Bates’s therapist noted that
Bates was feeling more in control of her anger.
   C. The Hearing
   After Bates’s initial SSI application and request for recon‐
sideration were denied, she sought a hearing before an ALJ.
The hearing took place via videoconference on April 6, 2010.
Bates argued that her cervical radiculopathy, a cyst in her right
hand, and psychological condition made it difficult for her to
sustain employment. 
   Bates  testified  that  sometimes  the  pain  was  so  bad  she
would  just  take  her  medicine  and  lie  down,  because  she
couldn’t  stand  to  do  anything  else.  The  pain  kept  her  from
6                                                      No. 12‐3359

attending  her  adopted  children’s  baseball  and  basketball
games, and prevented her from walking more than two blocks.
Bates said she did no housework. She estimated that she could
stand for about forty‐five minutes at a time, and that she could
sit for twenty to forty‐five minutes. After that period of time,
she would have to take some medication and lay down. In a
typical day, she would have to lie down five or six times. She
would  also  use  her  TENS  unit  for  forty‐five  minutes  about
three times a day. 
    When asked about the cyst on her hand, Bates described it
as painful and stated that she could not write for more than ten
or twenty minutes without pain. She stated that she could have
it excised but that she did not have the necessary transporta‐
tion to take her to and from the doctor’s office.
     Bates  said  she  had  trouble  concentrating  and  would  get
frustrated while reading or even while listening to jazz, which
she  used  to  enjoy.  When  asked  if  she  got  along  with  other
people, Bates responded that she would have trouble talking
to  them  for  a  long  period  of  time  because  they  would  start
aggravating her. And she often avoided going out in public
because she knew she was going to get in a confrontation with
someone that she would feel guilty for later.
   After  the  hearing,  the  ALJ  issued  an  opinion  denying
Bates’s  request  for  SSI.  She  gave  significant  weight  to  the
opinion  of  the  consultative  physician,  Dr.  Jimenez.  The  ALJ
discredited  the  opinions  from  Bates’s  treating  physicians,
which she found inconsistent with the other medical record.
She  found  Dr.  Cordero’s  description  of  Bates’s  capabilities
incredible  because  the  preponderance  of  the  evidence  in
No. 12‐3359                                                      7

Bates’s  record  showed  normal  muscle  strength,  normal
ambulation, and no muscle spasm. Dr. Shahzaad’s opinion was
discredited  because  he  had  been  treating  Bates  for  only  3
months and noted “fair” ability in most areas. The ALJ found
Dr. Jimenez’s opinion, rather than the Shahzaad and Cordero
opinions, to be consistent with the majority of the evidence in
the record.
    She  also  discredited  Bates’s  testimony  with  regard  to
disability because of depression and pain. Specifically, the ALJ
noted several discrepancies in Bates’s testimony: although she
said at the hearing she could walk only 1‐2 blocks, she reported
at the consultative examination she could walk a mile in the
morning  and  a  mile  in  the  afternoon;  she  had  previously
reported that she cooked, but at the hearing said she did no
household chores; there is no indication her doctors told her
not to exercise, nor any medical signs and findings that would
prove her limitations as severe as alleged. The ALJ also pointed
out that her treatment has been routine and conservative, and
that Bates missed several doctors’ appointments in 2008.
    As  a  result,  the  ALJ  found  Bates  capable  of  performing
“light work.” Light work includes the ability to occasionally
climb ladders, ropes, or scaffolds; to understand, remember,
and carry out simple, routine tasks; to concentrate, persist, and
work  on  a  sustained  basis;  to  interact  appropriately  with
others;  and  to  tolerate  ordinary  job  routines  and  changes.
Because there were a significant number of jobs in the national
economy that Bates could perform, the ALJ held that Bates was
not disabled.
8                                                     No. 12‐3359

    The  Appeals  Council  denied  review,  at  which  point  the
ALJ’s decision became the final decision of the Commissioner,
subject to judicial review. 20 C.F.R. §§ 416.1455, 416.1481. Bates
then appealed the ALJ’s decision to the district court, which
affirmed.  The  district  court  found  that  the  ALJ  adequately
considered Dr. Cordero’s opinion and reasonably rejected it
because the extreme limitations Dr. Cordero noted were not
supported by the objective medical evidence. With regard to
Dr. Shahzaad, the court found his opinion was also properly
discounted  because  Dr.  Shahzaad’s  treatment  notes  docu‐
mented an improvement in Bates’s condition. The district court
further  found  that  the  hypotheticals  the  ALJ  posted  to  the
vocational experts were entirely consistent with the ALJ’s RFC
finding. Finally, the district court upheld the ALJ’s finding that
Bates was not credible. It stated that Bates failed to identify a
ground on which the district court could find that the ALJ’s
determination was “patently wrong.”
   Bates now seeks appellate review, claiming that the ALJ did
not properly evaluate the opinions of her treating sources, that
the ALJ did not properly evaluate her credibility, and that the
ALJ  did  not  properly  account  for  Bates’s  deficiencies  in
concentration, persistence, or pace or social functioning.
                          II. ANALYSIS
   When reviewing a denial of disability benefits, we review
the  district  court’s  judgment  affirming  the  Commissioner’s
decision de novo. Castile v. Astrue, 617 F.3d 923, 926 (7th Cir.
2010). We will uphold the Commissioner’s final decision if the
ALJ  applied  the  correct  legal  standards  and  supported  her
decision with substantial evidence. 42 U.S.C. § 405(g); Jelinek v.
No. 12‐3359                                                         9

Astrue, 662 F.3d 805, 811 (7th Cir. 2011). Substantial evidence
is “such relevant evidence as a reasonable mind might accept
as  adequate  to  support  a  conclusion.”  Skinner  v.  Astrue,  478
F.3d 836, 841 (7th Cir. 2007). 
   A. The ALJ’s Credibility Determination
    An ALJ’s credibility determination is entitled to deference,
and we will overturn a credibility finding only if it is “patently
wrong.” Pepper v. Colvin, 712 F.3d 351, 367 (7th Cir. 2013). We
are not allowed to reweigh the facts or reconsider the evidence.
Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008). But when a
credibility finding rests on “objective factors or fundamental
implausibilities,”rather than on a claimant’s demeanor or other
subjective factors, we have greater leeway to evaluate the ALJ’s
determination.  Schomas  v.  Colvin,  732  F.3d  702,  708  (7th  Cir.
2013).
    The  ALJ  found  Bates’s  testimony  incredible,  both  as  it
related to the extent of her pain and the effects of her psycho‐
logical  condition.  Both  determinations  suffer  from  objective
flaws,  but  only  the  credibility  determination  as  to  Bates’s
psychological symptoms merits remand.
    1. The ALJ improperly discredited Bates’s testimony concerning
the effects of her chronic pain.
   The ALJ found Bates’s testimony regarding the extent of
her  pain  incredible,  observing  that  Bates  missed  several
doctors appointments in 2008, that Bates’s condition improved
over  time,  that  Bates’s  reports  of  her  daily  activities  were
inconsistent, that treatment notes contradicted what Bates said
her  doctors  told  her,  that  her  treatment  was  routine  and
10                                                    No. 12‐3359

conservative, that she did not appear to be in pain during the
hearing, and that the objective medical record did not support
Bates’s allegations of severe pain. 
    Not all of these reasons are legitimate. For instance, an ALJ
must  inquire  as  to  why  a  claimant  missed  an  appointment
before drawing a negative inference from her failure to attend.
See Shauger v. Astrue, 675 F.3d 690, 696 (7th Cir. 2012). And the
ALJ  stated  that  there  was  no  evidence  surgery  was  ever
recommended to Bates, despite a discussion of surgery in notes
from a visit to a neurosurgeon in June 2008. 
    But  the  standard  of  review  employed  for  credibility
determinations  is  extremely  deferential,  and  the  ALJ  did
provide  some  evidence  supporting  her  determination.  She
noted that Bates initially reported that she did some cooking
but at the hearing testified that she did no household chores.
And  she  noted  that  Bates  did  not  engage  in  any  overt  pain
behavior during the hearing. Even such a minor discrepancy,
coupled with the hearing officer’s observations of a claimant
during the hearing, is sufficient to support an ALJ’s finding
that a claimant was incredible. Powers v. Apfel, 207 F.3d 431, 435
(7th Cir. 2001) (holding that the hearing officer’s evaluation of
mildly inconsistent testimony, coupled with his observations
of the claimant at trial, is sufficient to avoid remand under the
“patently  wrong”  standard).  Thus,  we  cannot  find  that  the
ALJ’s credibility determination was “patently wrong.”
   Bates also contends that the ALJ ignored limitations caused
by the ganglion cyst on her right hand and the side effects of
her medications. But these limitations had little support in the
record; what did appear in the record did not support limita‐
No. 12‐3359                                                        11

tions so extreme as to establish a disability. The ALJ’s failure to
discuss them was thus not in error. See Jones v. Astrue, 623 F.3d
1155, 1162 (7th Cir. 2010) (ALJ did not err in ignoring a line of
evidence that did not suggest a disability). 
   2. The ALJ improperly found Bates incredible with respect to the
impact of her mental health
   The ALJ further found that Bates’s allegations of disability
because of depression were not fully credible. As noted above,
an ALJ’s credibility finding is typically entitled to substantial
deference,  unless  it  rests  on  objective  factors  that  appellate
courts can reliably review. Schomas, 732 F.3d at 708.
    To support her finding, the ALJ listed a number of state‐
ments  from Bates’s medical records and  concluded that her
mental findings were “essentially normal and intact.” But these
statements  were  cherry‐picked  from  the  record,  selected
without consideration of the context in which they appear. An
ALJ  cannot  rely  only  on  the  evidence  that  supports  her
opinion. Herron v. Shalala, 19 F.3d 329, 333 (7th Cir. 1994). And
while an ALJ need not mention every piece of evidence in her
opinion, she cannot ignore a line of evidence that suggests a
disability.  Jones,  623  F.3d  at  1162.  For  example,  the  ALJ’s
opinion states that treatment notes from an August 12, 2009
appointment show “relevant thought process.” The rest of the
notes from that session, however, show that Bates was tearful,
anxious and isolated, suffering from insomnia, depressed, and
had a constricted affect. Similarly, the opinion notes that on
June 25, 2009, Bates had “linear and logical thought process
and fair insight and judgment.” The notes from that session
also  state  that  Bates  was  suffering  from  mood  swings,  was
12                                                                     No. 12‐3359

extremely sad, had suicidal ideation about a month prior, and
had a global assessment of functioning (GAF) score of 42.3 And
on the date that the ALJ noted that Bates had “fair” abilities,
her  concentration  was  poor,  she  was  struggling  with  anger
issues, and Dr. Shahzaad started to consider whether Bates was
suffering from bipolar disorder. He later diagnosed her with
bipolar  disorder  type  II.  These  findings  are  not  “essentially
normal,” but reveal a claimant struggling with serious mental
health issues.
     B. Bates’s Treating Physicians
    Bates’s  record  contained  opinions  from  two  treating
physicians, Dr. Cordero and Dr. Shahzaad. Dr. Cordero opined
as to Bates’s physical limitations and Dr. Shahzaad described
her  psychological  limitations.  The  ALJ  discounted  both
opinions in favor of the opinion of the consultative physician,
Dr. Jimenez. Bates argues that this evaluation was in error.




3
   The GAF score reflects both severity of symptoms and functional level.
Am. Psychiatric Ass’n, Diagnostic & Statistical Manual of Mental Disorders 32
(4th ed. text revision 2000). A score of 42 reflects serious symptoms or any
serious impairment in social, occupational, or school functioning. While the
American Psychiatric Association has since discontinued this metric, Am.
Psychiatric Ass’n, Diagnostic & Statistical Manual of Mental Disorders 16 (5th
ed. 2013), the GAF score was still in use at the time Shahzaad examined
Bates.
We recognize that a low GAF score alone is insufficient to overturn an ALJ’s
finding  of  no  disability.  See  Denton  v.  Astrue,  596  F.3d  419,  425  (7th  Cir.
2010). In this case, however, taking the GAF scores in context helps reveal
the ALJ’s insufficient consideration of all the evidence Bates presented.
No. 12‐3359                                                                 13

     A  treating  physician’s  opinion  is  entitled  to  controlling
weight if it is supported by medical findings and consistent
with substantial evidence in the record. Elder, 529 F.3d at 415.
If this opinion “is well supported and there is no contradictory
evidence, there is no basis on which the administrative judge,
who  is  not  a  physician,  could  refuse  to  accept  it.”  Bauer  v.
Astrue,  532  F.3d  606,  608  (7th  Cir.  2008)  (quoting  Hofslien  v.
Barnhart,  439  F.3d  375,  376  (7th  Cir.  2006)).  But  “once  well‐
supported contradicting evidence is introduced, the treating
physician’s  evidence  is  no  longer  entitled  to  controlling
weight” and becomes just one more piece of evidence for the
ALJ to consider. Id. Thus, to the extent a treating physician’s
opinion is consistent with the relevant treatment notes and the
claimant’s  testimony,  it  should  form  the  basis  for  the  ALJ’s
determination.4
    1. Dr. Cordero
   While  Dr.  Cordero  thought  Bates  could  sit  for  only  two
hours total during a work day, Dr. Jimenez, the consultative


4
   We note here that the “treating physician rule” does not apply to RFC
determinations by physicians; the extent of what a claimant can do despite
her limitations is committed to the exclusive discretion of the ALJ. 20 C.F.R.
§ 404.1545(a)(1) (defining RFC); 20 C.F.R § 404.1527(d) (the final responsibil‐
ity for determining your RFC is reserved to the commissioner). That being
said, statements within a document labeled as an RFC that do not state what
a claimant can or cannot do in a given day constitute a treating physician’s
opinion to which the ALJ must defer. See 20 C.F.R. § 404.1527(a)(2) (defining
medical  opinions).  And  although  the  ALJ  need  not  defer  to  a  doctor’s
opinion about a claimant’s ability to work, it still cannot ignore the doctor’s
opinion when determining a claimant’s RFC. Roddy v. Astrue, 705 F.3d 631,
638 (7th Cir. 2013). 
14                                                     No. 12‐3359

physician,  thought  she  could  do  so  for  six  hours  total.  Dr.
Cordero  also  said  Bates  would  have  to  change  positions
frequently, while Dr. Jimenez left unchecked a box stating that
the claimant must alternate sitting and standing to alleviate
discomfort.  In  resolving  this  conflict,  the  ALJ  credited  Dr.
Jimenez’s  opinion,  stating  that  it  was  consistent  with  the
objective  medical  evidence,  which  showed  normal  muscle
strength and ambulation and included no evidence of muscle
spasm. 
    The doctors’ reports primarily differ as to their descriptions
of Bates’s pain, a question that depends on their interpretation
of Bates’s subjective complaints. And where a treating physi‐
cian’s opinion is based on the claimant’s subjective complaints,
the ALJ may discount it. Ketelboeter v. Astrue, 550 F.3d 620, 625
(7th  Cir.  2008).  The  question  of  which  physician’s  report  to
credit thus collapses into the credibility issue; because the ALJ
found that Bates was not credible in her reports of pain, she
also gave Dr. Cordero’s opinion, which relied heavily on these
reports, little weight. Cf. Schaaf v. Astrue, 602 F.3d 869, 876 (7th
Cir.  2010)  (ALJ  gave  little  weight  to  treating  physician’s
opinion  because  he  also  discredited  claimant’s  testimony).
Because we find that the ALJ’s credibility determination with
respect to pain was not patently wrong, her assessment of Dr.
Cordero’s opinion is also not in error.
     2. Dr. Shahzaad
   In  this  case,  the  only  evidence  in  the  record  concerning
Bates’s psychological difficulties were the treatment notes of
her  therapist,  the  treatment  notes  of  Dr.  Shahzaad,  Dr.
Shahzaad’s  opinion,  and  the  testimony  of  Bates  herself.  Dr.
No. 12‐3359                                                                  15

Rabinowitz did not do a full psychological assessment,5 and
Dr. Jimenez filled out a physical RFC form, not a mental one.
    Dr.  Shahzaad  opined  that  Bates  had  mood  disturbances,
difficulty  thinking  or  concentrating,  social  withdrawal  or
isolation,  and  decreased  energy.  He  explained  that  she  had
difficulty dealing with depression and was easily frustrated
with  others.  He  also  estimated  that  she  had  a  present  GAF
score of 50, and that her highest GAF score within the past year
was a 55. His treatment notes indicate a diagnosis of bipolar
type  2  disorder.  The  therapist’s  notes  track  Dr.  Shahzaad’s
neatly, frequently noting a flat affect and depressed mood. At
one appointment, the therapist found that Bates was angry and
dysphoric,  and  in  an  irritable  mood.  Bates’s  own  testimony
corroborates these findings. She stated that she was frequently
angry with  others, and that she struggled to concentrate on
activities she previously enjoyed, like reading and listening to
jazz. Bates’s primary care physicians also frequently noted that
Bates was depressed.

5
     Dr.  Rabinowitz’s  notes  do  include  a  section  titled  “Mental  Status
Examination.” At the time, however, Bates had not been diagnosed with
bipolar disorder or depression, and Bates’s chief complaint was cervical
spine  pain.  Dr.  Rabinowitz’s  mental  status  notes  focus  on  memory  and
outward  behavior  and  conclude  with  the  statement  that  Bates  “would
appear to be able to handle their own funds.” This statement thus does not
contradict Dr. Shahzaad’s opinion; Dr. Jimenez was looking primarily for
physical limitations. There was no opinion, other than Dr. Shahzaad’s, that
provided a comprehensive view of Bates’s depression and bipolar disorder.
Cf. Jelinek, 662 F.3d at 812. Further, the ALJ did not rely on Dr. Jimenez’s
opinion  in  rejecting  Dr.  Shahzaad’s  opinion;  thus,  we  cannot  affirm  the
ALJ’s determination on this ground. See id. (citing Spiva v. Astrue, 628 F.3d
346, 353 (7th Cir. 2010)).
16                                                        No. 12‐3359

     The  ALJ,  however,  gave  little  weight  to  Dr.  Shahzaad’s
opinion,  stating  that  “Dr.  Shahzaad  had  been  treating  the
claimant  for  only  3  months  and  noted  fair  ability  in  most
areas.” Neither of these are the “good reasons” an ALJ must
provide in order to discount a treating physician’s opinion. See
Martinez  v.  Astrue,  630  F.3d  693,  698  (7th  Cir.  2011).  While
length of the treatment relationship is relevant for evaluating
how much weight to accord a treating physician’s evaluation,
see  20  C.F.R.  §  1527(c)(2)(I),  in  this  case  there  was  no  other
medical  opinion  for  the  ALJ  to  fall  upon.  The  state  agency
examining and consultative physicians did not examine Bates
for psychological illness; at the time they reviewed her record,
Bates had only seen a therapist briefly after the death of her
fiancé. While Bates did bear the burden of producing evidence
of her impairments, if the ALJ thought this evidence insuffi‐
cient—as  she  apparently  did—it  was  her  responsibility  to
recognize the need for additional evaluations. Scott v. Astrue,
647 F.3d 734, 741 (7th Cir. 2011).
    Moreover, the fact that Dr. Shahzaad noted fair ability in
most areas does not qualify as a good reason for discounting
his  opinion.  It  is  unclear  from  the  ALJ’s  opinion  what  she
meant by this statement. The statement could be interpreted to
mean that she thought Dr. Shahzaad’s estimations were overly
skeptical of Bates’s ability to work. Alternately, it could mean
that  she  thought  a  “fair”  prognosis  meant  Bates’s  mental
problems  did  not  really  affect  her  ability  to  work.  Without
knowing  what  the  ALJ  meant  by  this  statement,  we  cannot
affirm on this ground. See Roddy, 705 F.3d at 637; see also Steele
v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002) (where opinion is
No. 12‐3359                                                                17

“so poorly articulated as to prevent meaningful review,” case
must be remanded).6 
                           III. CONCLUSION
    Because the ALJ improperly discredited Bates’s testimony
considering the limitations caused by her mental illness and
failed to grant Dr. Shahzaad’s medical opinion the weight it
deserved under the treating physician rule, we REVERSE the
decision of the district court and REMAND for proceedings
consistent with this opinion. 




6
   Bates also argues that under O’Connor‐Spinner v. Astrue, 627 F.3d 614,
618–19 (7th Cir. 2010), her case should be remanded because the ALJ did not
include deficiencies in concentration, persistence, and pace in her final RFC.
That  case,  however,  dealt  with  whether  the  ALJ  had  posed  appropriate
hypotheticals  to  the  vocational  expert—not  whether  the  ALJ’s  RFC
determination was correct. Id. Thus, this argument is essentially a challenge
to  the  ALJ’s  RFC  determination,  which,  as  explained  above,  must  be
reconsidered on remand.